MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   Nov 18 2015, 6:55 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy J. Burns                                        Gregory F. Zoeller
Indianapolis, Indiana                                   Attorney General of Indiana


                                                        Jodi Kathryn Stein
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Kezalis Harris,                                         November 18, 2015
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A04-1503-CR-128
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Steven Rubick,
Appellee-Plaintiff                                      Magistrate
                                                        Trial Court Cause No.
                                                        49G19-1409-CM-44609



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1503-CR-128 | November 18, 2015   Page 1 of 7
                                            Case Summary
[1]   Kezalis Harris’s car was stopped by police because the car’s license plate was

      improperly displayed. As the police officer approached Harris’s car on foot, he

      observed a temporary license plate in the rear window of the car; he also saw

      Harris pour a liquid out of the car window, smelled the odor of alcohol coming

      from the car, and found that Harris was “aggravated” and said repeatedly that

      the officer had stopped him for no reason. Harris ultimately consented to a

      chemical breath test, the result of which was 0.129. Harris was charged with

      Class C misdemeanor operating a vehicle while intoxicated and Class C

      misdemeanor operating a vehicle with an ACE of .08 or more.1 At trial, Harris

      filed a motion to suppress the evidence of intoxication, arguing that the police

      officer lacked reasonable suspicion to stop him. Because the evidence shows

      that Harris’s temporary license plate was improperly displayed, we find that the

      police officer had reasonable suspicion to stop the car, and thus we affirm the

      denial of the motion to suppress.



                              Facts and Procedural History
[2]   In September 2014, Officer David Wooten of the Indianapolis Metropolitan

      Police Department was on patrol duty when he saw a car driving eastbound on

      10th Street with no visible license plate in the license-plate holder on the back of




      1
        ACE stands for “alcohol concentration equivalent,” as in, “an alcohol concentration equivalent to at least
      eight-hundredths (0.08) gram of alcohol . . . .” Ind. Code § 9-30-5-1.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1503-CR-128 | November 18, 2015            Page 2 of 7
      the car. When the car started to turn, Officer Wooten activated his emergency

      lights for a traffic stop. Once he had stopped the car and approached on foot,

      the officer could see that there was, in fact, a temporary license plate in the left-

      side rear window of the car. Officer Wooten also saw Kezalis Harris, the driver

      of the car, “pouring a liquid out of the vehicle window.” Tr. p. 13. The officer

      detected “the odor of alcohol coming from the vehicle.” Id. at 14. Harris

      seemed “aggravated . . . [k]ept saying I stopped him for no reason.” Id. at 15.


[3]   Officer Wooten requested Harris’s information and then walked back to his car

      to request a DUI car from dispatch. IPD Sergeant Michael Duke responded to

      the call and asked Harris to step out of the car so he could conduct a Horizontal

      Gaze Nystagmus test on him. Harris continued to protest that there was “no

      reason for [the police] to be talking to [him] at all” and Sergeant Duke observed

      that Harris had red and glassy eyes and the odor of an alcoholic beverage on his

      breath. Id. at 20. After Harris was unable to perform the walk-and-turn test

      and took a portable breath test, Sergeant Duke advised Harris of Indiana’s

      Implied Consent Law and Harris agreed to take a chemical breath test. The test

      result was 0.129, and Sergeant Duke placed him under arrest.

[4]   The State charged Harris with Count I, Class C misdemeanor operating a

      vehicle while intoxicated; and Count II, Class C misdemeanor operating a

      vehicle with an ACE of .08 or more. At a bifurcated bench trial in January and

      March 2015, Harris moved to suppress evidence of his intoxication, arguing

      that Officer Wooten did not have reasonable suspicion to stop Harris’s car

      because his license plate was in a valid location. The trial court denied Harris’s

      Court of Appeals of Indiana | Memorandum Decision 49A04-1503-CR-128 | November 18, 2015   Page 3 of 7
      motion to suppress. Following the admission of evidence, Harris was found

      guilty as charged. Harris now appeals.



                                Discussion and Decision
[5]   On appeal, Harris argues that the traffic stop violated his Fourth Amendment

      rights because Officer Wooten’s stated justification for the stop—that there was

      no license plate in the car’s license-plate holder—was based on what Harris

      characterizes as a “mistaken belief of the law” regarding the proper display of

      license plates. Appellant’s Br. p. 6. Because Officer Wooten lacked reasonable

      suspicion to stop the car, the argument continues, the evidence of Harris’s

      intoxication was improperly admitted and should have been suppressed. We

      disagree.

[6]   This Court reviews admission of evidence for an abuse of discretion. Croom v.

      State, 996 N.E.2d 436, 439 (Ind. Ct. App. 2013), reh’g denied. We will reverse a

      trial court’s decision when it is clearly against the logic and effect of the facts

      and circumstances before it. Id. We do not reweigh evidence, and we consider

      conflicting evidence most favorable to the trial court’s ruling. Id. However, the

      question of whether an officer had reasonable suspicion to conduct an

      investigatory stop is reviewed de novo. Id. at 439-40.


[7]   Harris argues that the trial court erred in denying his motion to suppress under

      the Fourth Amendment of the United States Constitution. The Fourth

      Amendment provides protection against unreasonable searches and seizures of


      Court of Appeals of Indiana | Memorandum Decision 49A04-1503-CR-128 | November 18, 2015   Page 4 of 7
      a person. Id. at 440. A traffic stop of a vehicle is also a “seizure” within the

      meaning of the Fourth Amendment. Id. But a brief investigatory stop may

      occur when justified by a reasonable suspicion that the person stopped is

      involved in criminal activity. Id. (citing Terry v. Ohio, 392 U.S. 1, 31 (1968)). In

      determining reasonable suspicion, we must examine the “totality of the

      circumstances” of each case to see whether the detaining officer has a

      “particularized and objective basis” for suspecting legal wrongdoing. Id.

      (quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)). In the context of an

      investigatory stop, an officer’s decision to stop a vehicle is valid so long as his

      on-the-spot evaluation reasonably suggests law-breaking occurred. Id. “It is

      well-settled that a police officer may briefly detain a person whom the officer

      believes has committed an infraction or an ordinance violation.” Goens v. State,

      943 N.E.2d 829, 832 (Ind. Ct. App. 2011) (quoting Datzek v. State, 838 N.E.2d

      1149, 1154 (Ind. Ct. App. 2005), trans. denied).


[8]   Here, we find that Officer Wooten had reasonable suspicion to stop Harris’s car

      because his temporary license plate was improperly displayed. License plates,

      including temporary license plates, are statutorily required to be displayed upon

      the rear of the vehicle, securely fastened, in a horizontal position, and

      illuminated by a white light so as to be clearly visible from fifty feet. Ind. Code

      § 9-18-2-26 (providing that license plates, including temporary license plates,

      shall be displayed upon the rear of the vehicle and securely fastened in a

      horizontal position to the vehicle for which the plate is issued); Ind. Code § 9-

      19-6-4(e) (“Either a tail lamp or a separate lamp must be placed and constructed

      Court of Appeals of Indiana | Memorandum Decision 49A04-1503-CR-128 | November 18, 2015   Page 5 of 7
      so as to illuminate the rear registration plate with a white light and make the

      plate clearly legible from a distance of fifty (50) feet to the rear.”); Merritt v.

      State, 829 N.E.2d 472, 476 (Ind. 2005) (“Together, these provisions require that

      the license plate be displayed upon the rear of the vehicle, securely fastened, in

      a horizontal position, and also be illuminated at night by a separate white light

      so as to be clearly legible from fifty feet.”). The evidence shows that Harris’s

      temporary plate was located inside the rear window of the car. Because this is

      an improper license-plate display, Officer Wooten had reasonable suspicion to

      stop the car. Houston v. State, 898 N.E.2d 358, 361 (Ind. Ct. App. 2008)

      (“[N]on-compliance with the Indiana statutory requirements concerning

      placement, secure attachment, illumination and legibility of a license plate may

      serve as a basis for reasonable suspicion for law enforcement officers to make a

      traffic stop to ascertain whether the display fully complies with all statutory

      requirements.”), trans. denied.


[9]   Harris maintains on appeal, as he did at trial, that Indiana Code section 9-32-6-

      11, which governs “interim plates,” is somehow relevant to this matter.2 That

      statute provides that it is permissible to display an interim plate in the following

      manner: affixed to “the left side of a window facing the rear of the motor




      2
        In Indiana, there are three types of paper license plates: temporary registration permits, temporary license
      plates, and interim dealer plates. Croom, 996 N.E.2d at 440 n.3. According to statute, only interim plates can
      be displayed in the rear window of a car. The reason for this exception is not clear, and this is an area of law
      that the legislature may want to reconsider. In any event, Officer Wooten testified unambiguously at trial
      that Harris had a “temporary plate.” See Tr. p. 7, 9.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1503-CR-128 | November 18, 2015             Page 6 of 7
       vehicle that is clearly visible and unobstructed.” Ind. Code § 9-32-6-11. Harris

       does not argue that his license plate was an interim plate; instead he contends

       that Officer Wooten did not have a “good-faith belief” that Harris’s plate was

       improperly displayed because the officer did not “run the plate at any time to

       determine whether it was an interim or temporary plate.” Appellant’s Br. p. 9.

       Leaving aside the fact that Officer Wooten testified he couldn’t see any license

       plate on Harris’s car at the time of the traffic stop, Harris’s argument is

       inapposite because the evidence shows that Harris’s plate was an improperly

       displayed temporary—not interim—license plate, and thus Section 9-32-6-11 is

       irrelevant.

[10]   In light of the above, we affirm the trial court’s denial of Harris’s motion to

       suppress, finding that there was no Fourth Amendment violation here because

       Officer Wooten had reasonable suspicion to stop Harris’s car.

[11]   Affirmed.

       Robb, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1503-CR-128 | November 18, 2015   Page 7 of 7